 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   K.D.,
                                                            Case No.: 2:17-cv-02825-RFB-NJK
12            Plaintiff,
                                                                            Order
13   v.
                                                                       [Docket No. 90]
14   UNITED AIRLINES, INC., et al.,
15            Defendants.
16           Pending before the Court is Plaintiff’s response to Defendants’ motion for attorney fees.
17 Docket No. 90. In support of Plaintiff’s response, she submitted a redacted declaration. Docket
18 No. 90-1. In filing this declaration, Plaintiff did not comply with the Court’s order regarding filing
19 papers under seal, Docket No. 20, as well as Local Rule IA 10-5 and Ninth Circuit caselaw.
20           The Court ORDERS Plaintiff to file an unredacted declaration or, to the extent Plaintiff
21 believes the document needs to be filed under seal, she must comply with the Court’s order
22 regarding filing documents under seal, Local Rule IA 10-5, and relevant Ninth Circuit caselaw, no
23 later than November 16, 2018.
24 IT IS SO ORDERED.
25           Dated: November 13, 2018.
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
